SUMMARY ORDER
On January 3, 2007, we issued an order in this case denying Petitioner Lakhwin-der Singh’s petition for review of a final order of removal by the Board of Immigration Appeals (“BIA”), on the grounds that petitioner’s brief, submitted by his counsel, Mark Kenmore, failed to meet the requirements of Federal Rule of Appellate Procedure 28(a), and denying as moot petitioner’s motion for a stay of removal. A petition for rehearing has been submitted. We hereby GRANT the petition, VACATE our previous judgment, and issue the following order in this case.
This case is STAYED for a period of 60 days from the date of this Order to allow the petitioner to obtain new counsel and for new counsel to file a notice of appearance. After 60 days, the Clerk’s Office will issue a briefing schedule. Petitioner is advised that if new counsel is not obtained within 60 days of the date of this Order, the case will proceed pro se and petitioner will be required to abide by the scheduling order and file a brief or request to file a supplemental brief. When the briefs are received, the case shall be scheduled and sent to a new panel in the ordinary course.
In addition, we GRANT petitioner’s motion for a stay of removal pending resolution of his petition for review by this Court.